¢¢“~""

FILED

UNITED STATES DISTRICT COURT

FoR THE 1)1sTR1cT oF CoLUMBIA JAN 1 0 2012
C|ork, U.S. Dlstrict & Bankruptcy
Courts for the District of columbia
RAYNOLDO BANKS, )
)
Plaintiff, ) '
)
v, ) Civil Action No. . ‘ t

) 12 m
FEDERAL BUREAU OF PRISONS, )
)
Defendant. )

MEMORANDUM OPINION

This matter comes before the court on review of the plaintiffs application to proceed in
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the
complaint.

The Court has reviewed the plaintiffs complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendant of the claim being asserted, sufficient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the doctrine

of res judicata applies. Brown v. Calij"c`zno, 75 F.R.D. 497, 498 (D.D.C. l977).

lt appears that the plaintiff has been prescribed unspecified medication and was forced to
take the medication while incarcerated at a federal correctional institution. What few factual
allegations the plaintiff includes in his pleading are far too vague to establish his entitlement to the
monetary damages he demands. As drafted, the complaint fails to comply with Rule 8(a), and it
will be dismissed.

An Order consistent with this Memorandum Opinion is issued separately.

46/
.-` t = ' d d